                  Case 1:18-cr-00006-DLC Document 67 Filed 01/28/19 Page 1 of 2




                                      CALHOUN        8e   LAWRENCE, LLP
                                               ATTORNEYS AT LAW
                                                   81 MAIN STREET
                                                     SUITE 504
                                           WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, III*                                                                          (914) 946-5900
KERRY A. LAWRENCE••
                                                                                                FAX 19141 946-5906

REBECCA R. BROWN"

 •ALSO ADMITTED IN VA & DC
"ALSO ADMITTED IN CT                         January 28, 2019




      BY ECF
      The Honorable Denise L. Cote
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

               Re:      United States v. Ernesto Lopez and Audra Baker
                        18 Cr. 06 (DLC)

      Dear Judge Cote:

              I am writing to advise the Court and counsel that Dr. Lopez underwent an emergency
      surgical procedure at New York Hospital last Thursday, January 24.

               The procedure was a carotid artery stenting to re-open the left carotid artery. The
       procedure was necessary as a result of findings from a Dr. Joseph Safdieh, a Neurologist at Weill
       Cornell, who ordered three MRA (Magnetic Resonance Angiograms) of carotid arteries and brain
       that were performed the day before. Those test results revealed at least three acute infarction
       areas (strokes) in the left side of the brain, with smaller areas representing significant ischemia
       (lack of circulation); an extremely dangerous lesion in the left carotid artery; plaque with internal
       bleeding with danger of a large piece of plaque rupturing and/or a blood clot producing a massive
       stroke in the left brain hemisphere; an additional lesion in the right sided carotid artery; and other
       significant abnormalities (smaller brain volume, ventricular dilatation, etc).

               Dr. Lopez was discharged on Friday and is home.

              I expect to speak to Dr. Lopez's neurologist today and discuss with him Dr. Lopez's
       condition as well as his ability to both undergo a trial and assist in his defense at the trial
       scheduled to start February 11.
         Case 1:18-cr-00006-DLC Document 67 Filed 01/28/19 Page 2 of 2




       At the present time I am not requesting any modification of the trial schedule but thought
it prudent to advise the Court and all counsel of these developments.



                                      Respectfully submitted,


                                      Kerry A. Lawrence

cc: All counsel (via email and ECF)
